DETAILED ACTION
This office action is responsive to communication(s) filed on 11/7/2018
Any citation of the instant specification is as published in US Patent Application Publication 20200143323.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claims 1-24 are pending and are currently being examined.

Specification
The disclosure is objected to because of the following informalities: 
¶¶ 64 and 72, in three instances, recite “acceptance blockchain 108”, which should be corrected to “acceptance blockchain [[108]] 110”.
¶ 79 recites “computing device 138”, which should be corrected to “computing device [[138]] 136”
Appropriate correction is required.

Claim Objections
Claims 2, 4 and 7-8 objected to because of the following informalities:  
Claims 2, 4 and 7-8 recite “the processor is configured to”, which, for further clarity, should be corrected to: “the processor is further configured to”
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b) or 112(2nd)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 3, 8, 16 and 24 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 3 recites “wherein to retrieve from the block in the acceptance blockchain contextual information of the acceptance report, the processor is configured to retrieve from the block in the acceptance blockchain information indicative of one or more of product acceptance criteria, how many times the product acceptance criteria has been used, or how many times the product acceptance criteria has been approved”. Here the metes and bounds of the limitation is unclear because it is unclear whether function of retrieving “information indicative of one or more of product acceptance criteria, how many times the product acceptance criteria has been used, or how many times the retrieving from the block in the acceptance blockchain contextual information of the acceptance report[[,]] comprises retrieving from the block in the acceptance blockchain information indicative of one or more of product acceptance criteria, how many times the product acceptance criteria has been used, or how many times the product acceptance criteria has been approved”.

Claim(s) 8, 16 and 24 recite(s) the limitation “the request” in the context of the limitation “responsive to the request”.  There is insufficient antecedent basis for this limitation (“the request”) in the claims. For examination purposes, the examiner interprets as “[[the]] a request”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-10, 12-18 and 20-24, is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by Quick (US Patent Application Publication 20200210413). Quick was effectively filed on 8/23/2018 for the subject matter herein relied upon. See US Provisional Patent Application 62/721,889, herein referred to as “Provisional”.

As per claims 1, 9 and 17, Quick teaches a computing device (FIGs. 2:200 and 15:1500 and ¶ 172 [Provisional FIG. 9 and ¶ 74]) [and respective method and computer program product] comprising:
memory (1508) configured to store blocks of an enterprise delivery blockchain (a first blockchain, e.g., core blockchain 104A), wherein a block of the enterprise delivery blockchain includes an acceptance report indicating operability of a product in a service provided by a service provider (See at least FIGs. 1 and 10 [Provisional FIGs. 1 and. 4] and ¶ 40 [Provisional ¶ 29] – “Entity information within core blockchains 104 may include entity attributes that describe the entity including (but not limited to) entity type, entity token, entity creation timestamp, entity creation endpoint, entity creation transaction, observational records, and the like”, Provisional FIG. 4 and ¶ 34] “ In FIG. 10, sub-blockchain 110B may provide transactional data in a blockchain that captures the behavior in the relationship (behavior entity “Relationship 1, 2, 3”) between entities 1, 2 and 3 (relationship entity 1,2,3) created on core blockchain 104A.” and FIGs. 8A-8C [Provisional FIGs. 2A-2C] and ¶ 52 [Provisional ¶ 40] “FIG. 8C continues the examples from FIGS. 8A and 8B, showing an example relationship-transaction interaction 800C. In relationship-transaction interaction 800C, an actor C, who receives services from actor B recorded on a B-to-C sub-blockchain reports on the services rendered from actor B to an actor A. Actor A then acknowledges the report back to actor C” and ¶ 175 [Provisional ¶ 77 ] “Computer system 1500 may include a main or primary memory 1508, such as random access memory (RAM). Main memory 1508 may include one or more levels of cache. Main memory 1508 has stored therein control logic (i.e., computer software) and/or data.”); and 
a processor (FIG. 15:1504 and ¶ 173 [Provisional FIG. 9:904 and ¶ 75]) configured to:
access the block in the enterprise delivery blockchain (linked information is stored in one or more core/sub-blockchains and necessarily retrieved by other blockchain(s) when relationship exists between the blockchain(s), see at least ¶ 67 [Provisional ¶ 57] – “Maintaining relationships in a graph where nodes are stored in the blockchain means that the systems and methods disclosed herein can retrieve the blocks Provisional ¶ 27] – “on a governance blockchain, a linking block is the block that contains reference information to jump to a new sub-blockchain” and ¶ 168 – “access the appropriate blockchain via appropriate logic through governance chain 210 based on the blockchain identifier” [this access is also reflected in Provisional ¶ 36 – “because an entity joined the blockchain (e.g., an entity A has a policy through governance of its blockchain such that A observes all transactions that take place on the entire blockchain to provide an auditing capability to the blockchain itself”]. Therefore, the blocks of such blockchains are accessed);
retrieve the acceptance report from the block in the enterprise delivery blockchain (linked information is stored in one or more core/sub-blockchains and necessarily retrieved by other blockchain(s) when relationship exists between the blockchain(s), see at least ¶ 40 [Provisional ¶ 29] – “Entity information within core blockchains 104 may include entity attributes that describe the entity including (but not limited to) entity type, entity token, entity creation timestamp, entity creation endpoint, entity creation transaction, observational records, and the like” and ¶ 67 [Provisional ¶ 57] – “Maintaining relationships in a graph where nodes are stored in the blockchain means that the systems and methods disclosed herein can retrieve the blocks with those nodes directly” and  ¶ 41 [Provisional ¶ 30] – “In some embodiments, transactions for behavior by an entity occur only on sub-blockchains 110 based on governance and Provisional ¶ 47] “When blockchains are created, a sharding implementation may be determined and recorded in the linking block of core blockchains 104 or governance blockchain 102 (e.g., when governance blockchain 102 is a transaction or relationship blockchain) and in the header block of the sub-blockchain… Linking blocks 112 may dictate at least the following: governing entities, value token(s) on the sub-blockchain, sharding implementations for sub-blockchains 110, sub-blockchain identifiers, and observational data.”);
determine an identifier (GVUI/blockchain identifier in linking block), identified in the block in the enterprise delivery blockchain, to a block in an acceptance blockchain (second blockchain, e.g., sub-blockchain 110B) (information on blockchains are available for retrieval at least based on the linking blocks 112, which includes identifiers, see at least FIG. 1 and ¶ 67 [Provisional FIG. 1 and ¶ 57] – “retrieve the blocks with those nodes”, and ¶ 168 – “access the appropriate blockchain via appropriate logic through governance chain 210 based on the blockchain identifier” [this access is also reflected in Provisional ¶ 36 – “because an entity joined the blockchain (e.g., an entity A has a policy through governance of its blockchain such that A observes all transactions that take place on the Provisional ¶¶ 30 and 47]);
access the block in the acceptance blockchain via the determined identifier (information on separate blockchains are available for retrieval at least based on the linking blocks 112, which includes identifiers, see at least FIG. 1 and ¶ 67 [Provisional FIG. 1 and ¶ 57] – “retrieve the blocks with those nodes”, and ¶ 168 – “access the appropriate blockchain via appropriate logic through governance chain 210 based on the blockchain identifier” [this access is also reflected in Provisional ¶ 36 – “because an 
retrieve from the block in the acceptance blockchain contextual information (e.g., observational records/behaviors) of the acceptance report (e.g., observational records/recordation of entity behaviors) (blocks for related sub-blockchains are necessarily retrieved from the different blockchains, when the blockchain(s) store related behaviors of the entities, see at least FIGs. 1 and 10 and ¶ 40 [Provisional FIGs. 1 and 4 and ¶ 29] – “Entity information within core blockchains 104 may include entity attributes that describe the entity including (but not limited to) entity type, entity token, entity creation timestamp, entity creation endpoint, entity creation transaction, observational records, and the like” and ¶ 45 [Provisional ¶ 34] “In FIG. 10, sub-blockchain 110B may provide transactional data in a blockchain that captures the behavior in the relationship (behavior entity “Relationship 1, 2, 3”) between entities 1, 2 and 3 (relationship entity 1,2,3) created on core blockchain 104A” and ¶ 63 [Provisional ¶ 52] – “In some embodiments, the primary function for blockchains is to provide storage and provenance for behavior transactions, relationships, and contracts. The notion of behavior includes 
output the acceptance report and contextual information of the acceptance report (the related information, including linked behavior records, can be retrieved by the different related blockchain users through output devices such as monitors, and touch screens, see at least ¶ 67 [Provisional ¶ 57] – “Maintaining relationships in a graph where nodes are stored in the blockchain means that the systems and methods disclosed herein can retrieve the blocks with those nodes” and ¶ 174 [Provisional ¶ 76] – “Computer system 1500 may include user input/output device(s) 1503, such as monitors, keyboards, pointing devices, touch screens, etc., which communicate with communication infrastructure 1506 through user input/output interface(s) 1502”).
The claims are deemed to be anticipated, for the reasons provided above. Additionally, in reference to the abovementioned limitations ( “enterprise delivery”, “acceptance”, and “indicating operability of a product in a service provided by a service provider”), the Applicant attempts to further limit the claimed device/method/product by describing characteristics of the purpose of the blockchain and/or data/report types thereof. However, this is representative of non-functional descriptive material as In re Gulack, 217 USPQ 401 (Fed. Cir. 1983) (“When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from the prior art in terms of patentability.... [The] critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate.") and therefore cannot be used to differentiate Applicant's invention from the prior art invention. Specifically, the claimed steps/functions of accessing the different blocks, retrieving the report, determining an identifier, retrieving the contextual information and outputting the report and contextual information are carried out the same way regardless of characteristics of the purpose of the blockchain and/or data/report types. See Ex Parte Nehls, 88 USPQ2d 1883 (BPAI 2008) (“Here, the descriptive material (SEQ ID NOs) recited in the claims is not functional material like the data structures in Lowry. There is no evidence that SEQ ID NOs 9-1008 functionally affect the process of comparing a target sequence to a database by changing the efficiency or accuracy or any other characteristic of the comparison. Rather, the SEQ ID NOs are merely information being manipulated by a computer; the SEQ ID NOs are inputs used by a computer program that calculates the degree of similarity between a target sequence and each of the sequences in a database. The specific SEQ ID NOs recited in the claims do not affect how the method of the prior art is performed – the method is carried out the same way regardless of which specific sequences are included in the database (emphasis added).”)

As per claims 2, 10 and 18, Quick teaches the device of claim 1, the method of claim 9, and the computer program product of claim 17,  wherein the identifier comprises a first identifier (first and multiple linking blocks 112 in FIG. 1), and wherein the processor is further configured to:
determine a second identifier (GVUI/blockchain identifier in linking block), identified in the block in the enterprise delivery blockchain (first blockchain), to a block in a product blockchain (a third blockchain, e.g., another sub-blockchain 110C-n) (information on blockchains are available for retrieval at least based on the linking blocks 112, which includes identifiers, see at least FIG. 1 and ¶ 67 [Provisional FIG. 1 and ¶ 57] – “retrieve the blocks with those nodes”, and ¶ 168 – “access the appropriate blockchain via appropriate logic through governance chain 210 based on the blockchain identifier” [this access is also reflected in Provisional ¶ 36 – “because an entity joined the blockchain (e.g., an entity A has a policy through governance of its blockchain such that A observes all transactions that take place on the entire blockchain to provide an auditing capability to the blockchain itself”]. Note that the blockchain identifiers may be GVUIs [“Globally Verifiable Unique Identifiers”] for the sub-blockchains, see at least ¶ 4 – “a Globally Verifiable Unique Identifier (GVUI)” and  “[0152]…create GVUIs based on the retrieved unique tags and blockchain identifiers” and “[0119] The GVUI generator may also be leveraged to create GVUIs as described in the scenarios depicted in FIGS. 8A-8D. During the “Allocate Chain” step described in FIGS. 8A-8D, Provisional ¶¶ 30 and 47]);
access the block in the product blockchain via the determined second identifier (information on blockchains are available for retrieval at least based on the linking blocks 112, which includes identifiers, see at least FIG. 1 and ¶ 67 [Provisional FIG. 1 and ¶ 57] – “retrieve the blocks with those nodes”, and ¶ 168 – “access the appropriate blockchain via appropriate logic through governance chain 210 based on the blockchain identifier” [this access is also reflected in Provisional ¶ 36 – “because an entity joined the blockchain (e.g., an entity A has a policy through governance of its blockchain such that A observes all transactions that take place on the entire blockchain to provide an auditing capability to the blockchain itself”], therefore the accessing of the blocks in the related blockchains are necessarily accessed based on relationship logic and the linking blocks/GVUIs);
Provisional FIGs. 1 and. 4] and ¶ 45 [Provisional ¶ 34] “In FIG. 10, sub-blockchain 110B may provide transactional data in a blockchain that captures the behavior in the relationship (behavior entity “Relationship 1, 2, 3”) between entities 1, 2 and 3 (relationship entity 1,2,3) created on core blockchain 104A” and ¶ 63 [Provisional ¶ 52] “In some embodiments, the primary function for blockchains is to provide storage and provenance for behavior transactions, relationships, and contracts. The notion of behavior includes not only the transacted work between entities, but also the recordation of the behavior of those entities as they change over time. By embedding both structures into the blockchain, the systems and methods described herein reliably capture an accurate view of the actor, the entities interacted, and the controls and behavior types for those interactions” and ¶ 34 [Provisional ¶ 22] – “blockchains…may be created…adding additional entity ranges to track]”); and 
output the information indicative of the product in the service (the related information, including linked behavior/tracking records, can be retrieved by the different related blockchain users through output devices Provisional ¶ 57] – “Maintaining relationships in a graph where nodes are stored in the blockchain means that the systems and methods disclosed herein can retrieve the blocks with those nodes” and ¶ 174 [Provisional ¶ 76] – “Computer system 1500 may include user input/output device(s) 1503, such as monitors, keyboards, pointing devices, touch screens, etc., which communicate with communication infrastructure 1506 through user input/output interface(s) 1502”).
Additionally, in reference to the abovementioned limitations (“product”, “indicative of the product in the service”, “enterprise delivery”), the Applicant attempts to further limit the claimed device/method/product by describing characteristics of the purpose of the blockchains and/or data/report types. However, as explained for claims 1, 9 and 17, this is representative of non-functional descriptive material as characteristics of the purpose of the blockchains and/or data/report types do not result in a functional relationship with the device/method/product.

As per claims 4, 12 and 20, Quick teaches the device of claim 1, the method of claim 9, and the computer program product of claim 17, wherein the processor is further configured to:
receive information indicating updates to the contextual information of the acceptance report (blockchains in relationships will communicate updates, such as behaviors and observed changes throughout time, see at least ¶ 40 [Provisional ¶  29]  – “event information and metadata such Provisional ¶ 40 ] “In relationship-transaction interaction 800C, an actor C, who receives services from actor B recorded on a B-to-C sub-blockchain reports on the services rendered from actor B to an actor A. Actor A then acknowledges the report back to actor C. This forms a cyclical relationship between actors A, B, and C. Actor A provides information to actor B. Actor B provides a service to actor C, and actor C sends a report of services rendered to actor A, who in turn acknowledges receipt of the report back to actor C. To perform this acknowledgement, actor C creates an actor entity A on its blockchain. Following the workflow outlined in FIGS. 8A and 8B, actor C creates a relationship entity C-to-A on its blockchain. Next, the sub-blockchain C-to-A is formed to record reporting transactions to actor A. On receipt of the first C-to-A report event, actor entity A creates actor entity C on its blockchain and then instantiates the relationship entity A-to-C. Finally, the sub-blockchain A-to-C is created to record acknowledgement events from actor A to actor C, and the acknowledgment event flows back to actor C.” Also see ¶ 63 [Provisional ¶ 52] – “The notion of behavior includes not only the transacted work between entities, but also the recordation of the behavior of those entities as they change over time”); and 
Provisional ¶ 40] – “In relationship-transaction interaction 800C, an actor C, who receives services from actor B recorded on a B-to-C sub-blockchain reports on the services rendered from actor B to an actor A. Actor A then acknowledges the report back to actor C. This forms a cyclical relationship between actors A, B, and C. Actor A provides information to actor B. Actor B provides a service to actor C, and actor C sends a report of services rendered to actor A, who in turn acknowledges receipt of the report back to actor C. To perform this acknowledgement, actor C creates an actor entity A on its blockchain. Following the workflow outlined in FIGS. 8A and 8B, actor C creates a relationship entity C-to-A on its blockchain. Next, the sub-blockchain C-to-A is formed to record reporting transactions to actor A. On receipt of the first C-to-A report event, actor entity A creates actor entity C on its blockchain and then instantiates the relationship entity A-to-C. Finally, the sub-blockchain A-to-C is created to record acknowledgement events from actor A to actor C, and the acknowledgment event flows back to actor C” and ¶ 32 [Provisional ¶ 20 ] – “The transactional data in core blockchains, such as core blockchains 104, holds provenance for blockchain and entity 
Additionally, in reference to the abovementioned limitations (“acceptance”, “acceptance blockchain”), the Applicant attempts to further limit the claimed device/method/product by describing characteristics of the purpose of the blockchain and/or data/report types thereof. However, as explained for claims 1, 9 and 17, this is representative of non-functional descriptive material as characteristics of the purpose of the blockchain and/or data/report types thereof do not result in a functional relationship with the device/method/product.

As per claims 5, 13 and 21, Quick teaches the device of claim 1, the method of claim 9, and the computer program product of claim 17, wherein the enterprise delivery blockchain is separate from the acceptance blockchain (see separate blockchains 104, blockchains 106, and blockchains 110 in FIG. 1 and at least ¶¶ 68 and 70 [Provisional ¶¶ 59 and 61] – “The following is a list of additional features and capabilities that may be implemented in the systems and methods disclosed above:…The capability to provide provenance between independently functioning blockchains”. Also see Abstract and ¶ 22 [Provisional ¶ 16 ] – “This disclosure describes systems and methods for interlinking multiple independent and separately-scalable blockchains”).
Additionally, in reference to the abovementioned limitations (“enterprise delivery blockchain”, “acceptance blockchain), the Applicant attempts to further limit the claimed device/method/product by describing characteristics of the purpose of the blockchain. 

As per claims 6, 14 and 22, Quick teaches the device of claim 1, the method of claim 9, and the computer program product of claim 17, 
wherein the enterprise delivery blockchain is a private blockchain accessible by a first set of entities, wherein the acceptance blockchain is a public blockchain accessible by a second set of entities (¶¶ 68 and 70 [Provisional ¶¶ 59 and 61] – “The following is a list of additional features and capabilities that may be implemented in the systems and methods disclosed above:…The capability to provide provenance between independently functioning blockchains. This includes public and private blockchains and does not depend on any particular implementation of blockchain technology on either end of the link. This includes disparate blockchains and dependent blockchains. This is independent of the data and purpose of the linked blockchains in question.” Because the blockchains are “independent”, it follows that they independently control access to the information within the blockchains, including access to first and second set of entities)
wherein the second set of entities includes all of the first set of entities and one or more entities not in the first set of entities (¶¶ 68 and 70 [Provisional ¶¶ 59 and 61] – “The following is a list of additional 
Additionally, in reference to the abovementioned limitations (“enterprise delivery blockchain”, “acceptance blockchain), the Applicant attempts to further limit the claimed device/method/product by describing characteristics of the purpose of the blockchain. However, as explained for claims 1, 9 and 17, this is representative of non-functional descriptive material as characteristics of the purpose of the blockchain does not result in a functional relationship with the device/method/product.

As per claims 7, 15 and 23, Quick teaches the device of claim 1, the method of claim 9, and the computer program product of claim 17, wherein to access the block in the enterprise delivery blockchain, the processor is further configured to:
output a request (e.g., a query or queries, see ¶ 67 – “Graph technology excels at directed, point-to-point, point-to-multipoint, multipoint-to-multipoint, and community detection and clustering queries by Provisional ¶ 57]) 
via a network (e.g., through communication path 1526, see FIG. 15 and ¶ 179 [Provisional FIG. 9 and ¶ 81]) 
to one or more computing devices (one or more computing devices of a consensus network, e.g., blockchain network, see ¶¶ 68, 75 and 76 [Provisional ¶¶ 59 and 63]); and 
responsive to the request, receive access to the block in the enterprise delivery blockchain (nodes access blocks in blockchains according to the relationship in graphs, responsive to queries submitted by the nodes, see at least ¶ 67 – “point-to-point, point-to-multipoint, multipoint-to-multipoint, and community detection and clustering queries by optimizing the retrieval distances. (Indeed “shortest path” is a standard benchmark test for graph technology generally speaking.) Maintaining relationships in a graph where nodes are stored in the blockchain means that the systems and methods disclosed herein can retrieve the blocks with those nodes directly without traversing the chain at all” [Provisional ¶ 57]).


As per claims 8, 16 and 24, Quick teaches the device of claim 1, the method of claim 9, and the computer program product of claim 17, wherein to access the block in the acceptance blockchain, the processor is further configured to:
responsive to [[the]] a request (e.g., query or queries), receive access to the block in the acceptance blockchain (nodes access blocks in blockchains according to the relationship in graphs, responsive to queries submitted by the nodes, see at least ¶ 67 – “point-to-point, point-to-multipoint, multipoint-to-multipoint, and community detection and clustering queries by optimizing the retrieval distances. (Indeed “shortest path” is a standard benchmark test for graph technology generally speaking.) Maintaining relationships in a graph where nodes are stored in the blockchain means that the systems and methods disclosed herein can retrieve the blocks with those nodes directly without traversing the chain at all” [Provisional ¶ 57]).
Additionally, in reference to the abovementioned limitation (“acceptance blockchain”), the Applicant attempts to further limit the claimed device/method/product 

Claims 3, 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quick (US Patent Application Publication 20200210413), as applied to claims 1, 9 and 17 above, and further in view of Schiffman (US Patent Application Publication 20200410508).

As per claims 3, 11 and 19, Quick teaches the device of claim 1, the method of claim 9, and the computer program product of claim 17.
Quick doesn’t explicitly teach: 
“wherein retrieving from the block in the acceptance blockchain contextual information of the acceptance report[[,]] comprises retrieving from the block in the acceptance blockchain information indicative of one or more of product acceptance criteria, how many times the product acceptance criteria has been used, or how many times the product acceptance criteria has been approved”.
However, Schiffman, suggests the concept(s) of:
“wherein retrieving from the block in the acceptance blockchain contextual information of the acceptance report[[,]] comprises retrieving from the block in the acceptance blockchain information indicative of one or more of product acceptance criteria, how many times the product acceptance criteria has been used, or how many times the product acceptance criteria has been approved” (¶ 8 – “some products carry a visible (or non-visible) certification or verification mark enabling a purchaser, owner or auditor for example, to verify that the product complies one or more criteria relating to the manufacture and/or assembly of the product” and “[0014] Actions performed by an actor can be recorded as a transaction in a blockchain and signed by that actor. Rules of the workflow define a valid form for transactions and the business logic for which transactions should be accepted given the current state of the workflow. For example, an item may be transferred only after its holder has been authorized to do so. It is assumed that all operations relevant to the workflow and certification criteria are recorded in the blockchain.”)
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the known concept(s) of “wherein retrieving from the block in the acceptance blockchain contextual information of the acceptance report[[,]] comprises retrieving from the block in the acceptance blockchain information indicative of one or more of product acceptance criteria, how many times the product acceptance criteria has been used, or how many times the product acceptance criteria has been Schiffman, to modify (or “further modify”) the device/method/product of Quick, because this would lead to the predictable results of a more convenient device/method/product in the context of supply chain transactions (Schiffman “[0011]…steps in a supply chain can be represented as transactions in a distributed digital ledger (e.g., a Blockchain). As such, querying certifications associated with a product may be far more convenient”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Below is a list of these references, including why they are pertinent:
Wood (non-patent literature “Polkadot: Vision For A Heterogeneous Multi-Chain Framework”, 2017,  https://polkadot.network/PolkaDotPaper.pdf, accessed on 9/27/2021), pertinent as it teaches at least the gist of the independent claims, since it discloses the concept of Polkadot, which allows for linking different independent blockchains through unique parachains called “bridges” (see at least Abstract and Pgs 3-4).
Wood
McManus (US 20200118117), pertinent at least for teaching separate blockchains that control their own access (see at least ¶ 52  – “access to the secondary blockchain can be controlled independent of the primary block chain, which can provide additional implementation flexibilities to suit various use cases. For example, access to the complete material information deemed confidential or proprietary by the submitting party may be limited to the verification server 160 and the submitting party.”)
Oberhauser (US Patent Application Publication 20180234433), pertinent at least for teaching the connecting of different blockchains (see at least “[0161] Since Bitcoin's introduction in 2009, different blockchains and other distributed ledgers have emerged. The inventors have recognized and appreciated that it may be beneficial to provide a unified and standardized way to connect different blockchains and/or other distributed ledgers, which may be different instances of a same distributed ledger design, or may be of different distributed ledger designs”).
Gallagher-Lynch (WO 2019081919 A1), pertinent at least for disclosing the concept of linking different blockchains (see at least, “[00225] In this way, methods in accordance with Figure 20 allow blocks of the same row, or at the same position of location within a sequence of blocks, of two different blockchains to be linked together. This can improve the immutability of the data stored within the blockchains. This is further improved by synchronizing the two blockchains, and the verification data, within a DLN, using for example the methods described above.”).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685